Name: Commission Decision No 2143/85/ECSC of 29 July 1985 amending for the fourth time Decision No 3715/83/ECSC fixing minimum prices for certain steel products
 Type: Decision_ENTSCHEID
 Subject Matter: prices;  Europe;  iron, steel and other metal industries
 Date Published: 1985-07-31

 Avis juridique important|31985S2143Commission Decision No 2143/85/ECSC of 29 July 1985 amending for the fourth time Decision No 3715/83/ECSC fixing minimum prices for certain steel products Official Journal L 199 , 31/07/1985 P. 0021 - 0021 Spanish special edition: Chapter 13 Volume 19 P. 0007 Portuguese special edition Chapter 13 Volume 19 P. 0007 *****COMMISSION DECISION No 2143/85/ECSC of 29 July 1985 amending for the fourth time Decision No 3715/83/ECSC fixing minimum prices for certain steel products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 3715/83/ECSC of 23 December 1983 fixing minimum prices for certain steel products (1) as last amended by Decision No 811/85/ECSC (2) and in particular Article 1 thereof, Whereas: Article 1 (5) of Decision No 3715/83/ECSC obliges the Commission to adjust minimum prices in accordance with official variations in exchange rates in order to maintain a uniform level of minimum prices within the common market; On 20 July 1985 the central rates for currencies which form part of the European Monetary System (EMS) were modified to take account of the devaluation of the lire; The new central rate for the lira represents a drop in value of 7,7 % by comparison with the previous rate of 17 May 1983; it is therefore appropriate to adjust correspondingly the minimum prices calculated in lire; Since the central rates of other currencies of the EMS have not moved significantly they need not be taken into account, HAS ADOPTED THIS DECISION: Article 1 In Article 1 (2) of Decision No 3715/83/ECSC the rate of lit 1373,03 is replaced by the rate of lit 1487,60. Article 2 Minimum prices resulting from the implementation of this Decision shall be compulsory for deliveries effected within the common market as from 1 August 1985. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1985. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No L 373, 31. 12. 1983, p. 1. (2) OJ No L 89, 29. 3. 1985, p. 34.